Case: 16-60737       Document: 00514290595         Page: 1     Date Filed: 01/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                     No. 16-60737
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                        January 2, 2018
                                                                            Lyle W. Cayce
JUAN SANDOVAL-CHAVEZ,                                                            Clerk


                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A074 569 315


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Juan Sandoval-Chavez, a native and citizen of Mexico, petitions for
review of the Board of Immigration Appeals’ (BIA) denial of his motion to
reopen.
       In 2013, in conjunction with Sandoval’s admitting to being removable for
applying for admission into the United States without possession of valid
travel documents, Sandoval’s counsel advised Sandoval intended to apply for


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60737    Document: 00514290595       Page: 2   Date Filed: 01/02/2018


                                 No. 16-60737

derived citizenship through his father and adjustment of status through his
wife, both United States citizens.     His counsel, however, never filed such
applications, and the IJ granted voluntary departure. The BIA dismissed
Sandoval’s appeal.
      Sandoval filed a statutory motion to reopen after the 90-day deadline,
asserting his counsel provided ineffective assistance of counsel.        8 U.S.C.
§ 1229a(c)(7)(C)(i). The BIA denied his motion to reopen as untimely and
refused to exercise its discretion to grant his motion to reopen sua sponte under
8 C.F.R. §§ 1003.23(b) or 1003.2(a).
      Sandoval does not challenge the BIA’s denial of his statutory motion to
reopen as untimely. Instead, he asserts the BIA abused its discretion in
refusing to reopen his removal proceedings sua sponte because counsel
representing him during his removal proceedings provided ineffective
assistance. We lack jurisdiction to review the BIA’s refusal to exercise its sua
sponte authority to reopen removal proceedings.             Enriquez-Alvarado v.
Ashcroft, 371 F.3d 246, 248–50 (5th Cir. 2004).
      DISMISSED.




                                        2